Per Curiam.
We are aware of the rule that the surviving partners succeed primarily to all the rights and interests of the partnership; that ihey have entire control of all the partnership property, and the sole right to collect the partnership debts, to the exclusion of the personal representatives of the deceased member. The complaint, however, alleges reasons why that rule is inapplicable. The copartnership articles provided that if, during their continuance, David S. Hess died, his interest in the firm should accrue to and be continued by his personal representatives; that he did die during the continuance of the copartnership; and that his personal representatives, i. e., his executors, pursuant to the provisions of said articles and of his will, agreed to and did continue the partnership business. Such a partnership arrangement does not violate the statute in regard to the use of firm names, (Laws 1886, c. 262;) nor is it illegal, so far as the defendant, a mere debtor of the firm, is-concerned. The parties in interest admit and assert the validity of the arrangement by which the surviving partners and executors are made joint owners of the claim in suit, and no one interested in the estate of the deceased partner seems to object to it. The defendant has no power to question its validity in defense to an action for a debt in which the surviving partners are before the court, sustaining it. How far the estate of the deceased partner might have repudiated it (Stewart v. Robinson, 22 N. E. Rep. 160) need not be inquired into now. It follows that the judgment must be affirmed, with costs. All concur.